 


 HR 6429 ENR: Fallen Firefighters Assistance Tax Clarification Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6429 
 
AN ACT 
To treat payments by charitable organizations with respect to certain firefighters as exempt payments. 
 
 
1.Short titleThis Act may be cited as the Fallen Firefighters Assistance Tax Clarification Act of 2006. 
2.Payments by charitable organizations with respect to certain firefighters treated as exempt payments 
(a)In generalFor purposes of the Internal Revenue Code of 1986, payments made on behalf of any firefighter who died as the result of the October 2006 Esperanza Incident fire in southern California to any family member of such firefighter by an organization described in paragraph (1) or (2) of section 509(a) of such Code shall be treated as related to the purpose or function constituting the basis for such organization’s exemption under section 501 of such Code if such payments are made in good faith using a reasonable and objective formula which is consistently applied. 
(b)ApplicationSubsection (a) shall apply only to payments made on or after October 26, 2006, and before June 1, 2007. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
